Title: To Thomas Jefferson from Thomas Appleton, 1 April 1824
From: Appleton, Thomas
To: Jefferson, Thomas


Dear Sir.
Leghorn
1st April 1824–
I now inclose you duplicates of my letters; the originals of which, were transmitted through Mr Williams of London, by the packetship which sail’d about the first of march.—You will find also herein, Mr & Mad: Pini’s letter to you, and the duplicate of their receipt, for the last year’s interest.—The Capitels are progressing to my intire satisfaction, and will be compleated at the period stipulated.—I regret much, that your letters given in charge, last autumn to Mr: Raggi, have never reach’d my hands,’ and to the present day, his family or friends, have not receiv’d a line from him, since his departure from hence, for the U: States. this is the information I receiv’d yesterday, in a letter from the Sculptor, at Carrara, who has the charge of your capitels. I have deferr’d writing the present, to the moment of sailing of the vessels for new York, that you may take those steps you may judge expedient.—Since November, four vessels in New York, were up for freight or passage to Leghorn & arriv’d here from which circumstance, he cannot plead the want of direct opportunities to this place.—with the sincerest sentiments of esteem & respectYour most obedient ServantTh: AppletonP:S—By this conveyance I have sent a Rouleau, containing two engravings of the Pantheon at Rome, one external, & the other internal—I greatly regret, they are of ordinary workmanship, but none better, was it in my power to procure.—Iterum—T: A—By the Brig Hiram, Capt: Perkins for New York—